     Case 16-32096 Document 91 Filed in TXSB on 12/14/18 Page 1 of 3



Jennifer R. Bergh, Esq. (SBN 24103791)
Kristin A. Zilberstein, Esq. (SBN 24104960)
LAW OFFICES OF MICHELLE GHIDOTTI
600 E. John Carpenter Fwy., Ste. 200
Irving, TX 75062
Ph: (949) 354-2601
Fax: (949) 200-4381
kzilberstein@ghidottilaw.com

Attorney for Movant,
US Bank Trust National Association as Trustee of the Igloo Series III Trust

                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION



IN RE:                                        § CASE NO.: 16-32096
SHERIKA S AMORY                               §
       DEBTOR,                                § CHAPTER 13
US Bank Trust National Association as Trustee §
Of the Igloo Series III Trust,                §
       MOVANT,                                §
SHERIKA S AMORY                               §
       RESPONDENTS.                           §
                                              §

NOTICE OF WITHDRAWAL OF MOTION FOR RELIEF FROM AUTOMATIC
STAY PURSUANT TO 11 U.S.C. §362(A) AND CO-DEBTOR STAY § 1301(C) AS TO
9006 PORTSIDE, SAN ANTONIO, TEXAS 78242 AND WAIVER OF THE THIRTY
DAY REQUIREMENT PURSUANT TO 11 U.S.C. § 362(e)
TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:
       US Bank Trust National Association as Trustee of the Igloo Series III Trust

(“Movant”) hereby withdraws it’s Motion for Relief from the Automiatic Stay, filed with the
Court on November 29, 2018, docket number 88.
Dated: December 14, 2018
                                                    Respectfully submitted,

                                                    /S/ Kristin Zilberstein, Esq
                                                    Kristin Zilberstein, Esq.
                                                    State Bar No.: 24104960
                                                    600 E. John Carpenter Fwy., Ste. 200
                                                    Irving, TX 75062
                                                    kzilberstein@ghidottilaw.com
                                                    COUNSEL FOR MOVANT
                                              1                                              16-32096
                                                                 Withdrawal of Motion for Relief
          Case 16-32096 Document 91 Filed in TXSB on 12/14/18 Page 2 of 3



Jennifer R. Bergh, Esq. (SBN 24103791)
Kristin A. Zilberstein, Esq. (SBN 24104960)
LAW OFFICES OF MICHELLE GHIDOTTI
600 E. John Carpenter Fwy., Ste. 200
Irving, TX 75062
Ph: (949) 354-2601
Fax: (949) 200-4381
kzilberstein@ghidottilaw.com

Attorney for Movant,
US Bank Trust National Association as Trustee of the Igloo Series III Trust
                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                               § CASE NO.: 16-32096
IN RE:
                                                               §
SHERIKA S AMORY                                                §
                                                               § CHAPTER 13
         DEBTOR,
                                                               §
US Bank Trust National Association as Trustee                  §
Of the Igloo Series III Trust,
                                                               §
                                                               §
       MOVANT,                                                 §
SHERIKA S AMORY
                                                               §
                                                               §
       RESPONDENTS.                                            §

                                          CERTIFICATE OF SERVICE

         I am employed in the County of Orange, State of California. I am over the age of

eighteen and not a party to the within action. My business address is: 1920 Old Tustin Avenue,

Santa Ana, CA 92705.

         I am readily familiar with the business’s practice for collection and processing of

correspondence for mailing with the United States Postal Service; such correspondence would be

deposited with the United States Postal Service the same day of deposit in the ordinary course of

business.


                                                           1
            Certificate of Service re: Withdrawal of Motion for Relief From Automatic Stay and Co-Debtor Stay
         Case 16-32096 Document 91 Filed in TXSB on 12/14/18 Page 3 of 3



On December 14, 2018, I served the following documents described as:

       NOTICE OF WITHDRAWAL OF MOTION FOR RELIEF FROM AUTOMATIC
        STAY PURSUANT TO 11 U.S.C. §362(A) AND CO-DEBTOR STAY § 1301(C) AS
        TO 9006 PORTSIDE, SAN ANTONIO, TEXAS 78242 AND WAIVER OF THE
        THIRTY DAY REQUIREMENT PURSUANT TO 11 U.S.C. § 362(e)

on the interested parties in this action by placing a true and correct copy thereof in a sealed envelope

addressed as follows:

(Via United States Mail)
 Debtor                                                        Trustee
 Sherika S Amory                                               David G Peake
 13562 Blue Marlin Ln                                          Chapter 13 Trustee
 Houston, TX 77083                                             9660 Hillcroft, Suite 430
                                                               Houston, TX 77096-3856
 Debtor’s Counsel
 Min Gyu Kim                                                   U.S. Trustee
 Law Firm of Min Gyn Kim PLLC                                  Office of the US Trustee
 2100 West Loop S., Suite 805                                  515 Rusk Ave., Ste 3516
 Houston, TX 77027                                             Houston, TX 77002

 Secured Creditor                                              Judge’s Courtesy Copy
 Spectrum Association                                          US Bankruptcy Court
 c/o Villages of Pheasant Run HOA                              Attn: Hon. Marvin Isgur
 16690 Park Row Drive                                          515 Rusk, Courtroom 404
 Houston, TX 77084                                             Houston, TX 77002


_xx___(By First Class Mail) At my business address, I placed such envelope for deposit with the
United States Postal Service by placing them for collection and mailing on that date following
ordinary business practices.

______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
Eastern District of California

__xx_(Federal) I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.

        Executed on December 14, 2018, at Santa Ana, California

/s/ Steven P. Swartzell
Steven P. Swartzell




                                                           2
            Certificate of Service re: Withdrawal of Motion for Relief From Automatic Stay and Co-Debtor Stay
